OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW

BAIRD, Judge.
Appellant was convicted of possession with intent to deliver a controlled substance, namely, cocaine, weighing more than 400 grams. The trial judge assessed punishment at confinement for fifteen years and a fine in the amount of $20,000. The Court of Appeals reversed, holding there was no reasonable suspicion to support appellant’s detention. Melugin v. State, 908 S.W.2d 12 (Tex.App.—Houston [1st Dist.] 1995).
At the time of its decision, the Court of Appeals did not have the benefit of our opinion in Hunter v. State, 955 S.W.2d 102 (Tex.Cr.App.1997), which considered whether a request for permission to search a defendant’s luggage turns an otherwise consensual search into a detention. Accordingly, we summarily grant the State’s petition for discretionary review, vacate the judgment of the Court of Appeals and remand the case to that Court to reconsider appellant’s point of error in light of Hunter, supra.